Bullard, J.,

delivered the opinion of the court.
The plaintiff alleges, that the defendant, contriving and wickedly and maliciously intending to injure him, and with*281out any reasonable or probable cause, charged him on oath before the Recorder of the Second Municipality, with having enticed away and harbored a slave belonging to him. That he was in consequence arrested and kept in prison for a long time, and finally duly discharged and fully acquitted of said offence. He claims five thousand dollars damages for such malicious prosecution and false imprisonment. There was a verdict for the plaintiff for five hundred dollars, and the defendant appealed.
An action of damages for malicious prosecution and false imprisonment, should not be maintained without clear proof of malice and the absence of probable cause of guilt.
Whether the defendant disclosed the grounds of his belief in his affidavit, charging the plaintiff with a criminal offence, is immaterial. In an action of damages for malicious prosecution, &c., he will be permitted to show his motives, and the absence of malice.
The defendant admitted that he instituted a prosecution against the plaintiff for enticing away and harboring his female slave, but he denies that- he was actuated by malice, but avers that he had sufficient probable cause.
The public interest and the proper administration of justice . . . , «it* i in criminal matters, require that such actions as the present should not be maintained without clear proof of malice and the absence of probable cause.
_. . .. ,. . The court, in our opinion, erred in refusing the defendant permission to prove, by two witnesses, that they had stated to him, before he instituted the prosecution against the plaintiff, that a certain anonymous letter, which had been read in evidence by plaintiff’s counsel, was in their opinion in the hand-writing of the plaintiff. Such evidence was objected to ° 1 J on the ground that no such grounds of belief were set forth in the defendant’s affidavit before the Recorder. Whether the defendant disclosed the grounds of his belief or not., at the inception of the prosecution, does not in our opinion vary the case. He ought to be permitted to show his motives and the absence of malice.
Justice, we think, requires that the case should be remanded for a new trial.
It is, therefore, ordered and decreed, that the judgment of the District Court be annulled and reversed, the verdict set aside, and that the case be remanded for a new trial, the appellee paying the costs of the appeal.